Wolohojian, J.
(concurring). I join the majority in this case because I agree that Commonwealth v. Edward, 75 Mass. App. Ct. 162 (2009), compels the result reached. I write separately, however, because I have come to believe (contrary to the view I joined in Edward) that when a defendant claims that counsel *557was ineffective for failing to object to the closure of the courtroom, such a claim should not be analyzed as though it were being raised on direct appeal. Instead, such a claim should be analyzed under our traditional framework for evaluating claims of ineffective assistance of counsel. See Owens v. United States, 483 F.3d 48, 63 (1st Cir. 2007). In other words, we should first evaluate “whether there has been serious incompetency, inefficiency, or inattention of counsel — behavior of counsel falling measurably below that which might be expected from an ordinary fallible lawyer.” Commonwealth v. Saferian, 366 Mass. 89, 96 (1974).
Here, defense counsel made an informed, intelligent, deliberate, and strategic decision not to object to the exclusion of members of the defendant’s family during juror voir dire. He did so for several reasons: he did not wish to have the defendant’s family intermixed with prospective jurors, and he believed that the family members’ presence during jury selection could become an unwanted distraction. The defendant’s mother — who posed the additional problem of being emotionally volatile in the courtroom — was likely to be sequestered as a witness in any event. Whether defense counsel’s calculus was correct is beside the point; it was a conscious and reasonable tactical decision under the circumstances.
Counsel’s performance did not fall below what could be reasonably expected of a competent lawyer standing in his shoes and, as a result, I would conclude — were we not bound by Edward — that his decision not to object to the exclusion of the defendant’s family from the courtroom waived the defendant’s public trial right under the Sixth Amendment to the United States Constitution. See Levine v. United States, 362 U.S. 610, 619 (1960) (failure to object to courtroom closure constituted waiver of right to public trial). See also, e.g., United States v. Hitt, 473 F.3d 146, 155 (5th Cir. 2006), cert. denied, 549 U.S. 1360 (2007).